Citation Nr: 0534646	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-23 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1974 to 
June 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in August 2003.  


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO found no new and 
material evidence to reopen a claim for service connection 
for chronic acquired psychiatric disability; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for chronic 
acquired psychiatric disability has not been received since 
the April 1994 rating decision


CONCLUSIONS OF LAW

1.  The April 1994 rating decision, which denied entitlement 
to service connection for chronic acquired psychiatric 
disability because there was no new and material evidence, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  No new and material evidence has been received since the 
April 1994 rating decision denying service connection for 
chronic acquired psychiatric disability; and thus, the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a February 2003 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the February 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
Further, an additional VCAA notice was sent to the veteran in 
December 2003.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in February 2003, which was prior to 
the April 2003 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records and VA 
treatment records.  For reasons hereinafter explained, the 
veteran's claim has not been reopened and a VA examination is 
therefore not required.  38 C.F.R. § 3.159(c).   The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

A claim of service connection for psychiatric disability was 
denied by the RO in a February 1977 rating decision because 
the veteran was diagnosed with borderline mental retardation, 
which is considered a constitutional or developmental 
abnormality and thus, not a disability for VA purposes.  The 
veteran filed to reopen his claim for mental disorder in 
October 1993, which was denied by the RO in April 1994 
because there was no new and material evidence.  The veteran 
was informed of the April 1994 rating decision, and he did 
not file a notice of disagreement to initiate an appeal.  
Under the circumstances, the Board finds that the April 1994 
rating decision became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in December 2002.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

In order to reopen a claim, there must be new and material 
evidence presented or secured "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown, 9 Vet.App. 273, 285 (1996), overruled on other grounds 
by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

At this point the Board notes that it appears that the RO 
reopened the claim and then proceeded to deny the underlying 
claim on the merits.  However, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the April 1994 rating 
decision consisted of: VA treatment records from September 
1992 to January 1994; a May 1990 VA hospital report; a 
January 1987 VA psychiatric examination; a December 1976 VA 
neuropsychiatric examination; and veteran's service medical 
records from September 1974 to May 1975.  There is nothing in 
the veteran's service medical records concerning any mental 
disabilities.  The veteran's May 1975 service examination 
showed psychiatric was clinically evaluated as normal and in 
the contemporaneous medical history, the veteran expressly 
denied having depression or excessive worry.  The examiner 
specifically noted no medical problems.  The December 1976 VA 
examination report indicated that the veteran was diagnosed 
with borderline mental retardation.  The January 1987 VA 
psychiatric examination report stated that the examiner could 
not diagnose a clear cut psychiatric disorder at that time.  
However, a May 1990 VA hospital report showed that the 
veteran was diagnosed with chronic paranoid schizophrenia 
with acute exacerbation.  VA treatment records indicated 
continuing treatment of a psychiatric disorder. Nevertheless, 
the RO denied the claim because there was no new and material 
evidence that showed treatment in service for a psychiatric 
disability or that his disability was otherwise related to 
service.

The evidence added to the record subsequent to the April 1994 
rating decision consists of: VA treatment records from 
January 2002 to October 2003; and private medical reports 
along with Social Security Administration disability 
applications and determinations from October 1977 to 
September 1992 that were provided by the veteran in March 
2003.  The VA treatment records from January 2002 to October 
2003 showed continuing treatment for paranoid schizophrenia.  
Private medical records in October 1977 showed that the 
veteran suffered a head injury during employment at a 
construction site. The first evidence of record to show a 
diagnosis of paranoid schizophrenia is a private medical 
examination report in February 1978, after the head injury.  
The remaining medical evidence provided by the veteran again 
included medical examinations and treatment records for 
psychiatric disabilities.  However, the medical examination 
reports do not give an opinion as to etiology of the 
veteran's disability. 

Private medical examination reports dated November 1980 and 
August 1985 stated that the veteran indicated that he started 
hearing voices and that he would hear people laughing at him 
and calling him names while in the Army.  The veteran told 
the examiner in August 1985 that he was in some kind of 
outpatient psychiatric treatment while in the Army.  However, 
there is nothing in the veteran's service medical records 
that showed any psychiatric treatment or any private 
psychiatric treatment records during the time he was in 
service.  A mere history recorded by a medical examiner, 
without an independent basis based on review of actual 
medical records does not constitute competent medical 
evidence and does not enjoy the presumption of truthfulness 
accorded by Justus v. Principi, 3 Vet.App. 510, 513 (1992), 
in a determination as to whether the evidence is new and 
material.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).
 
The additional evidence since the April 1994 rating decision 
does not show that the veteran was treated while in service 
for any psychiatric disability or that his current disability 
is due to service.  The evidence merely shows continuing 
treatment of his chronic acquired psychiatric disability, 
including paranoid schizophrenia, which had been previously 
diagnosed as noted in a May 1990 VA hospital report, which 
was part of the evidence of record at the time of the April 
1994 rating decision.  Thus, the additional evidence provided 
since the April 1994 rating decision cannot be considered new 
and material because it does not relate to an unestablished 
fact necessary to substantiate the veteran's claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement 
to service connection for chronic acquired psychiatric 
disability is not reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


